Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Rogers Reports Second Quarter 2010 Financial and Operating Results << Adjusted Operating Profit up 11% as Revenue Grows 5% to $3.0 Billion; Revenue Increases Combine with Cost Efficiencies to Drive Margin Expansion at each of Wireless, Cable and Media; Wireless Data Revenue Growth Continues Strong at 39%, while Cable Total Service Units grow 25,000 More Than Second Quarter 2009; Growth Across Media's Portfolio Leads to 8% Revenue Increase which Combine with Cost Efficiencies to Drive 78% Adjusted Operating Profit Growth; Consolidated Second Quarter Free Cash Flow up 20%, Adjusted Net Income up 13%, and Adjusted Earnings Per Share up 23% >> TORONTO, July 27 /CNW/ - Rogers Communications Inc. today announced the filing of its consolidated financial and operating results for the three and six months ended June 30, 2010. Financial highlights are as follows(1): << Three months ended Six months ended (In millions of June 30, June 30, dollars, except per share amounts) 2010 2009 % Chg 2010 2009 % Chg Operating revenue $ 3,029 $ 2,891 5 $ 5,916 $ 5,638 5 Operating profit 1,182 1,033 14 2,304 2,115 9 Net income 451 374 21 831 683 22 Basic and diluted net income per share $ 0.78 $ 0.59 32 $ 1.42 $ 1.08 31 As adjusted: Operating profit $ 1,200 $ 1,083 11 $ 2,363 $ 2,088 13 Net income 464 412 13 872 668 31 Basic and diluted net income per share $ 0.80 $ 0.65 23 $ 1.49 $ 1.06 41 (1) For a detailed discussion of our financial and operating metrics and results, please review our 2009 Annual Report together with our second quarter 2010 MD&A and our second quarter 2010 Unaudited Interim Consolidated Financial Statements and Notes thereto which can be found at www.rogers.com and on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. >> "Our results for the second quarter of 2010 demonstrate continued revenue and subscriber growth combined with healthy operating leverage resulting from efficiency gains across the business," said Nadir Mohamed, President and Chief Executive Officer of Rogers Communications. "As a result, we expanded margins in all three segments and delivered double digit growth in adjusted operating profit, free cash flow and earnings per share." Highlights of the second quarter of 2010 include the following: << - Generated consolidated quarterly revenue growth of 5%, with Wireless network growth of 7%, and growth of 4% in Cable Operations and 8% in Media. Wireless, Cable Operations and Media adjusted operating profit increased by 10%, 4%, and 78% respectively. Revenue growth and cost reduction initiatives combined to drive the adjusted operating profit margin up to 39.6% from 37.5% year-over-year on a consolidated basis, with Wireless network margins increasing to 49.9% from 48.5%, Cable Operations margins increasing to 43.4% from 43.1%, and Media margins increasing to 16.7% from 10.1% year-over-year. - Wireless network revenue growth was fuelled by data revenue growth of 39% and net subscriber additions of 119,000. Wireless data revenue now comprises 27% of Wireless network revenue and was helped by the activation and upgrade of approximately 385,000 additional smartphone devices during the quarter, predominantly BlackBerry, iPhone and Android devices, of which approximately 35% were for subscribers new to Wireless. This resulted in subscribers with smartphones, who generate ARPU nearly twice that of voice only subscribers, representing 35% of the overall postpaid subscriber base as at June 30, 2010, up from 25% as at June 30, 2009. - Grew total service units (television, Internet and telephony subscribers) at Cable by more than 25,000 versus the second quarter 2009, with Internet subscriber penetration now at 72% of television subscribers and residential voice-over-cable telephony penetration at 42% of television subscribers. - Wireless announced that it would offer Apple's iPhone 4, and also began offering prepaid wireless service plans for Apple's recently introduced touchscreen tablet computer, the iPad, for customers who want to take their movies, TV shows, music, games and reading with them. - We unveiled the Rogers Handset Protection Guarantee program for wireless customers. The program, a first from a Canadian wireless service provider, provides a simple and cost effective replacement service for customers whose devices have been lost, stolen or broken. - Launched Rogers' Extreme Text Messaging service, a North American first, allowing wireless customers to personalize their texting experience with signatures, distribution lists, blocking and forwarding, making the texting experience as easy and feature rich as email. - Announced the introduction of a new wireless brand called chatr, the first in the prepaid unlimited talk and text category to offer customers the reach and reliability of a proven network. chatr will offer unlimited voice and text plans within defined urban chatr zones, and be supported by extensive retail distribution. The introduction of chatr rounds out Rogers' existing multi-brand approach to targeting distinct market segments. - Cable announced the official launch of its innovative Rogers On Demand Online distribution platform, Canada's one-stop web destination for on-demand access to a vast video library that features prime time, daytime and specialty TV, movies, news, sports, and music content. - Media strengthened its radio presence in Edmonton, Alberta with the agreement to acquire BOUNCE (CHBN-FM), one of Edmonton's top hit music stations, and in London, Ontario with the agreement to acquire BOB-FM (CHST-FM), a continual ratings leader in that market. These transactions are subject to CRTC approval, and are expected to close in the second half of 2010. - Together with Canucks Sports and Entertainment, we announced a 10-year strategic alliance giving Rogers the arena naming and telecommunications sponsorship rights. The Vancouver stadium that is home to the NHL's Canucks will now be known as Rogers Arena. - Generated consolidated free cash flow (adjusted operating profit less property, plant and equipment expenditures and interest) of $591 million, a 20% increase from second quarter 2009, while adjusted net income grew by 13%. On a per share basis, free cash flow increased by 30% and adjusted earnings per share increased by 23% reflecting share buybacks over the past year which decreased the base of outstanding shares. - We repurchased 9.0 million RCI Class B Non-Voting shares for $328 million during the quarter under our $1.5 billion share buyback authorization, and paid dividends on our common shares totalling $188 million. >> This summary of our second quarter 2010 earnings ("earnings release"), which is current as of July 26, 2010, should be read in conjunction with our second quarter 2010 MD&A, our second quarter 2010 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2009 Annual MD&A and our 2009 Annual Audited Consolidated Financial Statements and Notes thereto.
